Citation Nr: 1038407	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  09-25 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether there is new and material evidence to reopen a claim for 
service connection for posttraumatic stress disorder (PTSD), and, 
if so, whether service connection is warranted for PTSD or other 
mental illness, including bipolar disorder.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel




INTRODUCTION

The Veteran served on active duty in the Army from February 1953 
to March 1955.

This appeal to the Board of Veterans' Appeals (Board) is from an 
August 2007 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, which determined 
the Veteran had not submitted new and material evidence and, 
therefore, denied his petition to reopen his claim for 
service connection for PTSD.  The RO also denied his claim for 
service connection for other mental illness - namely, bipolar 
disorder, after considering that claim on its full merits.

In a statement of the case (SOC) since issued in July 2009, 
however, the RO determined there was new and material evidence 
and accordingly reopened the claim for service connection for 
PTSD.  But the RO then proceeded to also deny this claim on its 
underlying merits following a de novo review of the evidence.  
Nevertheless, the Board still has to first make this threshold 
preliminary determination of whether there is new and material 
evidence, before proceeding further, because this initial 
determination affects the Board's jurisdiction to adjudicate the 
claim for PTSD on its underlying merits.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Also, since as mentioned the evidence shows the Veteran has 
received other relevant diagnoses, as well, of bipolar disorder, 
depression and dysthymia, his appeal is not limited to whether he 
is entitled to service connection for PTSD, but includes these 
other mental illnesses, too.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (per curiam) (finding that where a Veteran's claim 
identifies PTSD without more, it cannot be a claim limited only 
to that diagnosis, but must rather be considered a claim for any 
mental disability that may reasonably be encompassed by the 
evidence of record).  The Board therefore has revised the issue 
on appeal to take this into account and make his claim more 
expansive for a psychiatric disorder, to include PTSD.

In this decision, the Board, like the RO, is reopening the claim 
for service connection for PTSD.  However, the Board is then 
remanding this claim, also as it includes service connection for 
other mental illness, to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development before 
readjudicating this claim on its underlying merits.

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

FINDINGS OF FACT

1.  An unappealed August 2000 RO rating decision denied the 
Veteran's claim for service connection for PTSD because, at the 
time, there was no confirmed diagnosis of this condition.

2.  An unappealed July 2003 RO rating decision declined to reopen 
this claim because there still was no confirmed diagnosis of PTSD 
and no verified in-service stressor.

3.  Since that July 2003 RO rating decision, however, additional 
medical evidence has been submitted establishing this required 
diagnosis of PTSD based on several claimed in-service stressors.

CONCLUSIONS OF LAW

1.  The August 2000 and July 2003 RO rating decisions that, 
respectively, denied service connection for PTSD and the petition 
to reopen this claim are final and binding based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2009).

2.  But additional evidence submitted since that July 2003 RO 
rating decision is new and material and, therefore, this claim 
for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is ultimately seeking service connection for a 
psychiatric disorder that includes PTSD.  However, as already 
alluded to, irrespective of what the RO determined, the Board 
must still make this threshold preliminary determination of 
whether there is new and material evidence to reopen this claim 
since a prior unappealed, and therefore final and binding, July 
2003 RO rating decision.  See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); and Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed 
to comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen the 
Veteran's previously and finally denied claims).  See, too, 
VAOPGCPREC 05-92 (March 4, 1992).

Service connection for PTSD requires:  (1) medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the 
Fourth Edition of the Diagnostic and Statistical Manual of Mental 
Disorders, 1994 (DSM-IV)); (2) in certain circumstances, credible 
supporting evidence that the claimed in-service stressor 
occurred; and (3) a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. 
Brown, 10 Vet. App. 128, 140 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, as 
mentioned, a diagnosis of PTSD need only be in accordance with 38 
C.F.R. § 4.125(a), which, as also mentioned, simply mandates 
that, for VA purposes, all mental disorder diagnoses must conform 
to the DSM-IV.  See 38 C.F.R. § 3.304(f).

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke . . 
. in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

The Board is required to evaluate the evidence based on places, 
types, and circumstances of service, as shown by the Veteran's 
military records and all pertinent medical and lay evidence.  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.304(f).  The evidence necessary to 
establish the occurrence of an in-service stressor for PTSD will 
vary depending on whether the Veteran actually "engaged in combat 
with the enemy."  Id.

If VA determines the Veteran engaged in combat with the enemy and 
that the alleged stressor is related to combat, then his lay 
testimony or statements, alone, are accepted as conclusive 
evidence of the occurrence of the claimed stressor.  38 C.F.R. § 
3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d).  No further development or corroborative evidence is 
required, provided that the claimed stressor is consistent with 
the circumstances, conditions, or hardships of his service.  Id.

With the exception of the possible application of recent 
amendments (see below), when VA instead determines the Veteran 
did not engage in combat with the enemy or that the alleged 
stressor is not related to combat, his lay testimony by itself is 
generally insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records or 
other evidence to corroborate his testimony or statements.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of the 
claimed in-service stressors.  Cohen, 10 Vet. App. at 142.  That 
is to say, a stressor generally cannot be established as having 
occurred merely by after-the-fact medical nexus evidence.  
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).



That said, corroboration of every detail, including the Veteran's 
personal participation is not required; rather he only needs to 
offer independent evidence of a stressful event that is 
sufficient to imply his personal exposure.  Suozzi v. Brown, 
10 Vet. App. 307 (1997).  See also Pentecost v. Principi, 16 Vet. 
App. 124 (2002).

Moreover, for a claim, as here, that was appealed to the Board 
but not decided as of July 13, 2010, changes to the applicable 
regulations are in effect.  Specifically, if a stressor claimed 
by a Veteran is related to his fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service, his lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(3); 75 Fed.Reg. 39,843 (Jul 13, 2010).

"Fear of hostile military or terrorist activity" means that a 
Veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
Veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the Veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id. 

In this particular case, the RO previously determined the Veteran 
was not entitled to service connection for PTSD and subsequently 
denied his petition to reopen this claim, concluding he had not 
submitted new and material evidence.  Those prior RO decisions 
were partly premised on the fact that there was no confirmed 
diagnosis of PTSD.  In the initial August 2000 decision, the RO 
pointed out that all of the Veteran's service treatment and 
personnel records had been destroyed, so not available for 
consideration.

During a September 1996 VA compensation examination, the Veteran 
had identified his in-service stressor as having been in jail for 
three or four days after receiving a court martial for being 
drunk on duty.  It was noted, however, that he had blamed his 
captain for his behavior because he had refused four requests for 
a hardship discharge after his father had passed away.  After 
interviewing him and conducting a mental status evaluation, the 
examiner diagnosed dysthymia secondary to the distress the 
Veteran had experienced in service.  Therefore, since PTSD 
was not diagnosed, the RO denied the claim as it specifically 
related to this condition.  The Veteran did not in response 
appeal, so that August 2000 decision became final and binding on 
him based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 3.160(d), 38 C.F.R. §§ 20.200, 20.203, 
20.302, 20.1103

In February 2003 the Veteran again requested service connection 
for PTSD, so petitioned to reopen this claim.  But in a July 2003 
decision, the RO determined he had not submitted new and material 
evidence and, therefore, declined to reopen this claim.  
38 C.F.R. § 3.156.  The newly-submitted records considered in 
that decision listed diagnoses of depression, major depression, 
and PTSD symptoms, but no confirmed underlying diagnosis of PTSD.  
And besides the absence of this required diagnosis, the RO added 
there was no evidence of a verified in-service stressor.  The 
Veteran was notified of that July 2003 rating decision and 
apprised of his procedural and appellate rights in a letter dated 
that same month.  And in response, he filed a timely notice of 
disagreement (NOD) to initiate an appeal, so the RO sent him a 
SOC in November 2004.  But he failed to complete the steps 
necessary to perfect his appeal to the Board by, in response to 
the SOC, also filing a timely substantive appeal (i.e., a 
properly completed VA Form 9 or equivalent).  38 C.F.R. § 20.200.  
So that decision also is final and binding on him based on the 
evidence then of record.  See again 38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 3.104, 3.160(d), 20.203, 20.302, 20.1103.



That July 2003 decision denying the petition to reopen this claim 
is the most recent final and binding decision, so it marks the 
starting point for determining whether there is new and material 
evidence.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating 
the evidence to be considered in making this new and material 
determination is that added to the record since the last final 
denial on any basis).

In June 2006, the Veteran filed another petition to reopen his 
claim for service connection for PTSD on the basis of new and 
material evidence.  Under VA law and regulation, if new and 
material evidence is presented or secured with respect to a final 
and binding decision, the Secretary shall reopen and review the 
former disposition of the claim.  See 38 U.S.C.A. § 5108.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to 
VA regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
cannot be cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  See also 
Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).

Second, if VA determines the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 
2000).



Since the July 2003 decision in question, the Veteran has 
submitted additional medical records establishing the required 
DSM-IV diagnosis of PTSD.  Especially in this regard, an August 
2002 report from Del Amo Hospital shows he was admitted and 
treated for recurrent major depression and chronic PTSD.  
Although this report existed prior to the final and binding July 
2003 rating decision, it does not appear to have been associated 
with the claims file for consideration until after that decision 
was issued.  But, regardless, an even more recent June 2006 VA 
treatment record also confirms a PTSD screening was positive for 
this diagnosis.  As well, still other VA outpatient treatment 
records dated since that test also list this diagnosis of PTSD, 
several of which are based on the Veteran's reported in-service 
stressors.  

These stressors included the already-mentioned incident of having 
been denied a hardship discharge after his father passed away, 
which the Veteran believes caused him to get drunk and leave his 
duty station and ultimately resulted in a general court martial 
with a 44-day sentence.  He also reported stressors not 
previously considered by the RO in that July 2003 rating 
decision.  These stressors include seeing a soldier's badly 
mangled arm while the Veteran was transporting him to the 
hospital in an ambulance, as well as seeing badly burned victims 
after an explosion at Camp Stewart, Georgia, in October 1954.

Thus, since this additional evidence submitted during the several 
years since the final and binding July 2003 rating decision shows 
a confirmed diagnosis of PTSD, there is new and material evidence 
to reopen the claim for this condition.  See Hodge, 155 F.3d at 
1363 (holding that new evidence could be sufficient to reopen a 
claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim).  See, too, Evans, 9 Vet. App. at 284 
(indicating the newly presented evidence need not be probative of 
all the elements required to award the claim, just probative as 
to each element that was a specified basis for the last 
disallowance).



Inasmuch as there is new and material evidence, the claim for 
service connection for PTSD is reopened.  But before the Board 
may readjudicate this claim on its underlying merits, it needs to 
be further developed on remand.


ORDER

The petition to reopen the claim for service connection for PTSD 
is granted, subject to the further development of this claim on 
remand.


REMAND

The record as it stands is currently inadequate to render a fully 
informed decision concerning whether the Veteran is entitled to 
service connection for PTSD or other mental illness such as 
bipolar disorder, depression or dysthymia.  And in this 
circumstance, a remand to the RO (via the AMC) is required to 
fulfill the duty to assist him in developing the facts pertinent 
to this claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

As mentioned, the Veteran asserts that service connection is 
warranted for PTSD because he was denied a hardship discharge 
after his father suddenly passed away, which he in turn alleges 
caused him to leave his duty station, get really drunk, 
and ultimately resulted in a 44-day sentence of incarceration 
following a general court martial.  He also attributes his PTSD 
to being traumatized while working as an ambulance driver in 
service.  He says that on one particular occasion he saw a 
soldier with his arm severely mangled after a car had fallen on 
him while trying to change a tire.  And lastly, he reports seeing 
badly burned victims after an explosion at Camp Stewart, Georgia, 
in October 1954.



Since none of these stressors involves combat (or personal or 
sexual assault, or prisoner-of-war (POW) experience, etc.), the 
general rule is that there must be service records or other 
corroborative evidence substantiating or verifying his statements 
as to the occurrence of these claimed events.  See 38 C.F.R. 
3.304(f)(2), (f)(4), (f)(5).  See also 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d);West (Carlton), 7 Vet. App. at 76; Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  As explained, though, because 
of the recent amendments to § 3.304, and in particular (f)(3), 
another exception to this general rule is that a Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor if it is related to his fear of hostile military 
or terrorist activity and a VA psychiatrist or psychologist 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service.

"Fear of hostile military or terrorist activity" means that a 
Veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
Veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the Veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id. 

The only alleged stressor that fits this definition is the 
incident in which the Veteran claims to have witnessed badly 
burned victims after an explosion at Camp Stewart, Georgia, in 
October 1954.  The other two claimed stressors involving his 44-
day incarceration and transporting a soldier with a severely 
mangled arm do not fit this definition, and therefore require 
independent verification.  However, neither of these other 
incidents has been verified.  



The record shows the United States Army and Joint Services 
Records Research Center (JSRRC) was unable to verify the incident 
in which the Veteran transported a soldier with a severely 
mangled arm to the hospital.  And the other incident involving 
the Veteran's incarceration does not appear capable of 
verification since all of his service personnel records were 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC), a military records repository.  
In this unfortunate situation, however, VA has a heightened duty 
to consider the applicability of the benefit-of-the-doubt rule, 
to assist him in developing the claim, and to explain the reasons 
and bases for its decision.  See Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 
51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

But missing service records, alone, do not obviate the need for 
the Veteran to still have medical nexus evidence supporting his 
claim by suggesting a correlation between his currently claimed 
condition and his military service.  See Milostan v. Brown, 4 
Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 
401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  That is to say, missing service records do not lower 
the threshold for an allowance of a claim; there is no reverse 
presumption for granting a claim.  The legal standard for proving 
a claim is not lowered; rather, the Board's obligation to discuss 
and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. 
Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

With this in mind, the Veteran should be provided a VA 
compensation examination for a medical nexus opinion concerning 
whether his PTSD diagnosis is the result of a stressor involving 
fear of hostile military or terrorist activity - meaning he 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of him or others, 
such as from an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft, and his response 
to the event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  

Medical comment is also needed to assist in determining whether 
the other psychiatric disorders that have been diagnosed - 
namely, bipolar disorder, depression, and dysthymia, bear any 
relationship or correlation to the Veteran's military service.  
This additional medical comment is especially needed since, 
as mentioned, a September 1996 VA examination report attributed 
the Veteran's dysthymia to stressors he had experienced while on 
active duty.  This is significant because, during the course of 
this appeal, the Court held that the scope of a mental health 
disability claim includes any mental disability that reasonably 
may be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  See 
Clemons, 23 Vet. App. at 3.

So in light of this holding in Clemons, the issue on appeal is 
not just limited to the Veteran's purported entitlement to 
service connection for PTSD, but also includes these other 
psychiatric disorders that have been diagnosed as well.  And for 
the reasons mentioned, medical opinions are needed to determine 
whether any of these diagnoses are attributable to events that 
occurred during his military service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 
3.159(c)(4).

Accordingly, the claim is REMANDED for the following additional 
development and consideration:

1.  Schedule the Veteran for a VA psychiatric 
examination to determine the nature and 
etiology of any current psychiatric disorder 
- whether PTSD, bipolar disorder, depression 
or dysthymia.  And to facilitate making this 
important determination, the examiner must 
review the claims file, including a complete 
copy of this remand, for the pertinent 
medical and other history.

The examiner should elicit from the Veteran a 
detailed history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies, including 
psychological testing, if necessary, are to 
be performed and the examiner should review 
the results of any testing prior to 
completing the report.  The examiner should 
identify all objective indications of 
psychiatric disability.

A diagnosis of PTSD should be confirmed or 
ruled out.  If PTSD is diagnosed, the 
elements supporting the diagnosis, to include 
the specific stressor(s), should be 
identified.  If PTSD is not diagnosed, the 
examiner should explain why the Veteran does 
not meet the DSM-IV criteria for this 
diagnosis.

Any diagnosis of PTSD must be in accordance 
with the DSM-IV criteria.  If PTSD is 
diagnosed according to these standards, then 
the examiner should specifically comment on 
the likelihood (very likely, as likely as 
not, or unlikely) this diagnosis of PTSD is a 
result of the alleged stressor in which the 
Veteran witnessed badly burned victims after 
an explosion in October 1954 at Camp Stewart, 
Georgia.  If it is determined this stressor 
is insufficient to support this diagnosis, 
then the examiner should discuss why it does 
not.

(The Veteran's other claimed stressors - 
which, unfortunately, remain unsubstantiated, 
concern his being denied a hardship discharge 
following his father's death and being 
traumatized while working as an ambulance 
driver in service - particularly, on one 
occasion, when he purportedly saw a soldier 
with his arm severely mangled after a car had 
fallen on him while trying to change a tire.)

The examiner should also address the 
likelihood (very likely, as likely as not, or 
unlikely) that any other psychiatric disorder 
that is diagnosed, or that has been in years 
past - such as bipolar disorder, depression 
and dysthymia, is attributable to the 
Veteran's military service, including the 
incidents mentioned if verified as having 
occurred.

The examiner must discuss the rationale of 
the opinions provided, whether favorable or 
unfavorable, if necessary citing to evidence 
in the file.

2.  Ensure the opinions discuss the etiology 
of not only the PTSD, but also the bipolar 
disorder, depression and dysthymia that have 
been additionally diagnosed.  If not, take 
corrective action.  38 C.F.R. § 4.2.

3.  Then readjudicate the claim for service 
connection for a psychiatric disorder, 
inclusive of PTSD, bipolar disorder, 
depression and dysthymia.  If the claim is 
not granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental SOC (SSOC) and give them time to 
submit additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


